Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                1 of 12
                                                                     1 of 12
                                                                          PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


MICHELE POLAND, Individually, and
on behalf herself and others similarly situated,

Plaintiff,

vs.                                                             Case No. _____________

SPRINGS WINDOW FASHIONS, LLC,                                   FLSA Collective Action
a Delaware Limited Liability Company,                           JURY DEMANDED

Defendant.


                       ORIGINAL COLLECTIVE ACTION COMPLAINT


          Plaintiff, Michele Poland (“Plaintiff”), individually, and on behalf of herself and others

similarly situated as a class, sues the Defendant, Springs Window Fashions, LLC (“Defendant”)

and alleges as follows:

                                          INTRODUCTION

1. Plaintiff was employed by Defendant and brings this action for unpaid overtime wages,

      liquidated damages, reasonable attorneys’ fees, costs, declaratory relief, and other relief under

      the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

2. Defendant manufactures and distributes home furnishing products such as window blinds,

      shades, panels and drapery hardware throughout the United States.

3. This action is intended to include each and every similarly situated Field Sales Representative

      who has worked for Defendant anywhere in the United States at any time within the past three

      (3) years.

4. Defendant is and/or has been the “employer” of Plaintiff and those similarly situated within
                                                   1
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                2 of 12
                                                                     2 of 12
                                                                          PageID 2




   the meaning of 29 U.S.C. § 203(d) of the FLSA.

5. During Plaintiff’s employment with Defendant, Defendant earned more than $500,000.00 per

   year in gross sales.

6. During Plaintiff’s employment with Defendant, Defendant employed two or more employees

   who handled goods, materials and supplies that travelled in interstate commerce.

7. Therefore, Defendant is an enterprise covered by the FLSA, and as defined by 29 U.S.C.

   §203(r) and 203(s).

                                    JURISDICTION AND VENUE

8. This Court has original jurisdiction over this action under 29 U.S.C. §§ 201, et seq., 29 U.S.C.

   § 216(b) and 28 U.S.C. § 1331.

9. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff was employed

   by Defendant to perform work in this District and said Defendant has conducted business

   within this District at all relevant time periods to this action. In addition, a substantial part of

   the events, commissions, inactions and omissions giving rise to these claims and this action

   occurred within this District.

                                             PARTIES

10. Defendant is a Delaware Limited Liability Company with its principal address located at 7549

   Graber Road, Middleton, Wisconsin 53562-1001. According to the Tennessee Secretary of

   State, Defendant may be served through Corporation Service Company, 2908 Poston Avenue,

   Nashville, Tennessee 37203-1312.

11. Plaintiff Michele Poland is an adult citizen of the United States and was employed by

   Defendant as a Field Sales Representative in at all times relevant to this action. Plaintiff

   Poland’s “Consent to Join” is attached as Exhibit A.

                                                  2
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                3 of 12
                                                                     3 of 12
                                                                          PageID 3




                                 FACTUAL ALLEGATIONS

12. Named Plaintiff and those similarly situated worked as Field Sales Representatives for

   Defendant during the relevant statutory period.

13. During their employment with Defendant, Plaintiff and other Field Sales Representatives were

   classified as “exempt” from the overtime provisions of the FLSA.

14. Defendant employed Plaintiff and many other similarly situated employees throughout the

   country whose job duties were similar to Plaintiff and who were compensated in a similar

   manner as Plaintiff.

15. Defendant classified Plaintiff and other Field Service Representatives as salary exempt

   employees and based their salary on a forty (40) hour work week even though they were

   required to work well over forty (40) hours per week due to their job duties and responsibilities.

16. A review of the job duties and responsibilities of Plaintiff and other similarly situated Field

   Service Representatives show they should have been classified as non-exempt employees

   under federal law and, as a consequence, paid overtime compensation for all hours worked

   over forty (40) per week.

17. At all times, Plaintiff was misclassified by Defendant as an exempt employee. However,

   Plaintiff’s duties made her a non-exempt employee under the FLSA because Plaintiff:

       a. did not exercise discretion or independent judgment with respect to matters of

           significance or in performing her primary duties;

       b. did not have the authority to formulate, affect, interpret, or implement management

           policies or operating practices;

       c. did not carry out major assignments in conducting the operations of the business;

       d. did not perform work that affects business operations to a substantial degree;

                                                 3
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                4 of 12
                                                                     4 of 12
                                                                          PageID 4




       e. did not have the authority to commit the employer in matters that have significant

           financial impact;

       f. did not have the authority to waive or deviate from established policies and procedures

           without prior approval;

       g. did not have the authority to negotiate and bind the company on significant matters;

       h. did not provide consultation or expert advice to management;

       i. was not involved in planning long- or short-term business objectives;

       j. did not investigate or resolve matters of significance on behalf of management; and

       k. did not represent the employer in handling complaints, arbitrating disputes, or

           resolving grievances.

18. Plaintiff and others similarly situated Field Service Representatives were required to complete

   reports, company related paperwork, and engage in work-related communications for

   Defendant, typically occurring after each full eight (8) hours of work per week day as well as

   on weekends, for which time they were not paid at the rate of one and one-half times their

   regular hourly rate of pay within weekly pay periods during all times material. This resulted in

   Plaintiff and, on information and belief, similarly situated Field Service Representatives

   performing approximately forty-eight (48) to fifty (50) hours of work per week on behalf of

   Defendant.

19. Plaintiff and the putative class were not compensated at a rate of one and one-half times their

   regular rate for all hours worked in excess of forty (40) per work week.

20. Plaintiff and similarly situated Field Services Representatives were classified as “sales

   representatives,” yet they made no internal or external sales on behalf of Defendant,


                                                4
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                5 of 12
                                                                     5 of 12
                                                                          PageID 5




   whatsoever.

21. Instead, their job duties consisted of training Defendant’s customers and their employees at the

   respective customer’s locations about Defendant’s products, as well as providing “customer

   services” to such customers.

22. As a result, Plaintiff and similarly situated Field Sales Representatives were misclassified as

   exempt from the FLSA’s overtime provisions and have not been paid overtime compensation

   for all work hours over forty (40) within weekly pay periods during all times material, as

   required by the FLSA.

23. Defendant misclassified and treated Plaintiff and other similarly situated Field Sales

   Representatives as exempt from overtime because it was in their financial interest to do so.

24. As a consequence, Defendant failed to pay Plaintiff and the putative class overtime

   compensation for all hours worked over forty (40) within weekly pay periods during the

   relevant statutory period.

25. In addition and at all times material, Defendant has had a common plan, policy and practice of

   failing to properly include non-discretionary bonuses paid to Plaintiff and similarly situated

   Field Sales Representatives in determining their regular hourly rate of pay in the calculation of

   their (unpaid) overtime compensation in weeks in which they worked more than forty (40)

   hours.

26. As a consequence, the unpaid overtime compensation owed to Plaintiff and Class Members for

   weeks in which they worked in excess of forty (40) hours and also received non-discretionary

   bonuses should be calculated to include these non-discretionary bonuses.

27. Defendant willfully and with reckless disregard to established FLSA overtime requirements,

   failed to include non-discretionary bonuses paid to Plaintiff and similarly situated Field Sales

                                                 5
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                6 of 12
                                                                     6 of 12
                                                                          PageID 6




   Representatives in determining their hourly rate of pay in the calculation of their overtime

   compensation in weeks in which they worked more than forty (40) hours.

28. Defendant knew, and was aware at all relevant times it was failing to pay the proper overtime

   compensation to Plaintiff and similarly situated Field Sales Representatives, and was without

   a good faith basis for such inaction.

29. As a result of Defendant’s bad faith and willful failure to pay Plaintiff and Class Members in

   compliance with the requirements of the FLSA, Plaintiff and Class Members have suffered

   lost wages in terms of lost overtime compensation, as well as suffered other damages.

30. Defendant has violated the FLSA by its failure to pay Plaintiff and similarly situated

   (misclassified) Field Sales Representatives complete and proper overtime compensation for

   overtime hours worked per week within weekly pay periods during the relevant statutory

   period.

31. The net effect of Defendant’s common plan, policy and practice of misclassifying Plaintiff and

   similarly situated Field Sales Representatives as “exempt” from overtime compensation and

   failing to include non-discretionary bonuses in calculating the (unpaid) overtime compensation

   owed to Plaintiff and Class Members was a means to save payroll costs and payroll taxes, all

   for which it has unjustly enriched itself and enjoyed ill gained profits at their expense.

                                     CLASS DESCRIPTION

32. Plaintiff brings this action on behalf of the following similarly situated persons:

      All current and former persons who were employed by Springs Window Fashions,
      LLC (“Defendant”) and classified as a Field Sales Representative in the United States
      at any time during the applicable statutory period covered by this Collective Action
      Complaint (i.e. two years for FLSA violations, and three years for willful FLSA
      violations) up to and including the date of final judgment in this matter, and who is the
      Named Plaintiff and those who elect to opt-in to this action pursuant to the FLSA, 29
      U.S.C. § 216(b). (Collectively, “the class”).

                                                  6
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                7 of 12
                                                                     7 of 12
                                                                          PageID 7




                          COLLECTIVE ACTION ALLEGATIONS

33. The preceding paragraphs are incorporated by reference as if the same were fully set forth

   herein.

34. Plaintiff bring this action on behalf of herself and the class as a collective action pursuant to

   the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

35. The claims under the FLSA may be pursued by those who opt-in to this case under 29 U.S.C.

   § 216(b).

36. The members of the class are so numerous that joinder of all other members of the class is

   impracticable. While the exact number of the other members of the class is unknown to

   Plaintiff at this time, and can only be ascertained through applicable discovery, Plaintiff

   believes there more than one-hundred and fifty (150) individuals in the class.

37. The claims of Plaintiff are typical of the claims of the class. Plaintiff and the other members

   of the class work or have worked for Defendant and were subject to the same operational,

   compensation and pay plans, policies, and practices, including the failure of Defendant to pay

   Plaintiff and class members overtime compensation for all hours worked in excess of forty (40)

   hours within weekly pay periods during all times relevant to this action.

38. Common questions of law and fact exist as to the class which predominate over any questions

   only affecting other members of the class individually and include, but are not limited to, the

   following:

        •    Whether Defendant required Plaintiff and other members of the class to work hours in

             excess of forty (40) per week within weekly pay periods of the limitations’ period,

             without being compensated at one and one-half times their regular hourly rate of pay

             for all such overtime hours;

                                                 7
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                8 of 12
                                                                     8 of 12
                                                                          PageID 8




         •   Whether Plaintiff and other members of the class were exempt from the FLSA

             overtime requirements during times relevant to this action;

         •   Whether Defendant failed to pay Plaintiff and other members of the class all applicable

             overtime wages for all hours worked in excess of forty (40) hours per week within

             weekly pay periods during all times relevant to this action;

         •   How Defendant should calculate the regular rate of pay for purposes of determining

             the overtime rate of pay for Plaintiff and similarly situated Field Sales Representatives

             for weeks in which they worked more than forty (40) hours and also received non-

             discretionary bonuses.

         •   The correct statutes of limitations for Plaintiff’s claims and the claims of the other

             members of the class;

         •   Whether Plaintiff and other members of the class are entitled to damages, including

             but not limited to liquidated damages, and the measure of the damages; and

         •   Whether Defendant is liable for interest, attorneys’ fees and costs.

39. Plaintiff will fairly and adequately protect the interests of the class as her interests are aligned

    with those of the other members of the class. Plaintiff has no interests adverse to the class, and

    Plaintiff has retained competent counsel who are experienced in collective action litigation.

40. The collective action mechanism is superior to the other available methods for a fair and

    efficient adjudication of the controversy. The expenses, costs, and burden of litigation suffered

    by individual members of the class in a collective action are relatively small in comparison to

    the expenses, costs, and burden of the litigation of individual actions, making it virtually

    impossible for other members of the class to individually seek redress for the wrongs done to

    them.

                                                   8
Case 2:20-cv-02489-MSN-cgc
      Case: 3:21-cv-00165-jdp Document
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                     07/08/20
                                                           PagePage
                                                                9 of 12
                                                                     9 of 12
                                                                          PageID 9




41. Plaintiff and other members of the class have suffered and will continue to suffer irreparable

   damage from the unlawful pay policies, practices, and procedures implemented and

   administered by Defendant.

42. Defendant is unable to bear its burden of showing that Plaintiff and those similarly situated fall

   within any of the FLSA overtime exemptions, including but not limited to those announced in

   29 C.F.R. §§ 541.300, 541.301, 541.302, 541.303, 541.304, or 541.500.

                COUNT I - RECOVERY OF OVERTIME COMPENSATION

43. The preceding paragraphs are incorporated by reference as if the same were fully set forth

   herein.

44. Plaintiff and other similarly situated Field Sales Representatives were misclassified by

   Defendant as overtime-exempt employees when were/are entitled to overtime compensation.

45. During their employment with Defendant, Plaintiff and other Field Sales Representatives

   worked more than forty (40) hours per week within weekly pay periods but were not paid

   overtime compensation as required by the FLSA.

46. Defendant failed to properly include non-discretionary bonuses paid to Plaintiff and similarly

   situated Field Sales Representatives in determining their regular hourly rate of pay in the

   calculation of their (unpaid) overtime compensation in weeks in which they worked more than

   forty (40) hours and, without a good faith basis for such failure.

47. Defendant did not have a good faith basis for misclassifying Field Sales Representatives as

   exempt and Defendant is unable to bear its burden of demonstrating that Plaintiff and other

   class members fall within any of the FLSA overtime exemptions, including the outside sales

   exemption.

48. Defendant’s failure to pay Plaintiff and class members one and one-half times the proper

                                                  9
Case 2:20-cv-02489-MSN-cgc
       Case: 3:21-cv-00165-jdpDocument
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                      07/08/20
                                                           PagePage
                                                               10 of 10
                                                                     12 of PageID
                                                                           12     10




   regular hourly rate of pay for all hours worked in excess of forty (40) per week within weekly

   pay periods during all times material was willful and with reckless disregard to established

   FLSA overtime compensation requirements.

49. As a result of Defendant’s intentional, willful and unlawful acts in failing to pay Plaintiff and

   other class members complete overtime compensation, Plaintiffs and other Field Sales

   Representatives have suffered damages plus incurring reasonable attorneys’ fees and costs.

50. The unpaid overtime claims of Plaintiff and class members are unified through a common

   theory of Defendant’s FLSA violations.

51. As a result of Defendant’s willful violation of the FLSA, Plaintiff class members are entitled

   to liquidated damages.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff, individually and on behalf of herself and all other similarly situated

members of the class, demands judgment, jointly and severally, against Defendant and request this

Court grant the following relief:

   A. Designation of this cause as a collective action on behalf of the class and promptly issue

       notice pursuant to 29 U.S.C. § 216(b), apprising class members of the pendency of this

       action and permitting other members of the class to assert timely FLSA claims in this action

       by filing individual Consents under 29 U.S.C. § 216(b);

   B. An award of compensation for unpaid overtime to Plaintiffs and other members of the

       class;

   C. An award of liquidated damages to Plaintiff and other members of the class;

   D. An award of prejudgment interest (to the extent liquidated damages are not awarded) and



                                                 10
Case 2:20-cv-02489-MSN-cgc
       Case: 3:21-cv-00165-jdpDocument
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                      07/08/20
                                                           PagePage
                                                               11 of 11
                                                                     12 of PageID
                                                                           12     11




       post-judgment interest at the applicable legal rate to Plaintiff and other members of the

       class;

   E. An award of costs, expenses, and disbursements relating to this action together with

       reasonable attorneys’ fees and expert fees to Plaintiff and other members of the class;

   F. A ruling that the three-year statutory period for willful violations under the FLSA shall

       apply in this action;

   G. A Declaration that Plaintiff and other members of the class were misclassified as exempt

       and entitled to unpaid overtime damages to be proven at trial;

   H. A Declaration that Defendant willfully violated the FLSA;

   I. Award a reasonable incentive award for the Plaintiff to compensate her for the time and

       effort she has spent protecting the interests of other class members and the risks she has

       undertaken in doing so; and

   J. Such other general and specific relief as this Court deems just and proper.

                                   JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

TRIAL BY JURY on all issues so triable.




                                               11
Case 2:20-cv-02489-MSN-cgc
       Case: 3:21-cv-00165-jdpDocument
                               Document1 #:Filed
                                            1 Filed:
                                                 07/08/20
                                                      07/08/20
                                                           PagePage
                                                               12 of 12
                                                                     12 of PageID
                                                                           12     12




Dated: July 8, 2020.                  Respectfully Submitted,

                                      s/ Gordon E. Jackson
                                      Gordon E. Jackson (TN BPR #8323)
                                      J. Russ Bryant (TN BPR #33830)
                                      Robert E. Turner, IV (TN BPR #35364)
                                      Nathaniel A. Bishop (TN BPR #35944)
                                      Robert E. Morelli, III (TN BPR #037004)
                                      B. Alan Matthews (TN BPR #37828)
                                      JACKSON, SHIELDS, YEISER, HOLT
                                      OWEN & BRYANT
                                      Attorneys at Law
                                      262 German Oak Drive
                                      Memphis, Tennessee 38018
                                      Telephone: (901) 754-8001
                                      Facsimile: (901) 754-8524
                                      gjackson@jsyc.com
                                      rbryant@jsyc.com
                                      rturner@jsyc.com
                                      nbishop@jsyc.com
                                      rmorelli@jsyc.com
                                      amatthews@jsyc.com

                                      ATTORNEYS FOR PLAINTIFF AND FOR
                                      OTHERS SIMILARLY SITUATED




                                        12
